Citation Nr: 0732126	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  03-24 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent prior to 
October 26, 2004 for post traumatic stress disorder (PTSD).  

2.  Entitlement to a rating in excess of 70 percent effective 
October 26, 2004 for PTSD.  

3.  Entitlement to service connection for diabetic neuropathy 
of the upper and lower extremities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
February 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in September 2002, a 
statement of the case was issued in May 2003, and a 
substantive appeal was received in August 2003.   

The Board notes that the September 2002 rating decision that 
granted service connection for PTSD assigned a 10 percent 
disability rating.  It subsequently issued a May 2003 
statement of the case in which it increased the rating to 30 
percent effective February 14, 2000 (the date of receipt of 
the claim).  It then issued a December 2004 rating decision 
in which it increased the rating to 70 percent effective 
October 26, 2004 (the date of a VA examination).  

The Board notes that the RO also issued a December 2004 
supplemental statement of the case in which it granted the 
veteran a total disability rating based on individual 
unemployability (TDIU) effective October 26, 2004.  The 
veteran filed an August 2005 notice of disagreement claiming 
that that the effective date should be September 9, 2002.  
The RO issued a March 2006 statement of the case; but the 
veteran has not yet filed a substantive appeal (VA Form 9) 
regarding this issue.  Therefore it is not before the Board 
at this time.

The Board acknowledges that in the veteran's August 2003 
substantive appeal (VA Form 9), he requested a hearing before 
a member of the Board.  In January 2007, he submitted a 
Statement in Support of the Claim (VA Form 21-4138) in which 
he reported that he was unable to make his hearing (set for 
June or July 2006) because it fell on the day of his 
brother's funeral.  It appears that the veteran may have been 
confusing a Board hearing with a DRO hearing regarding the 
aforementioned TDIU claim (that was set for May 2006, not 
June or July).  In any case, the veteran's Board hearing was 
scheduled for June 2007.  He was notified of it in May 2007.  
He failed to appear or provide any good cause for his failure 
to appear.

The Board notes that the RO denied claims for service 
connection for diabetic neuropathy of the upper and lower 
extremities by way of a May 2005 rating decision.  The 
veteran filed a timely notice of disagreement that was 
received in August 2005.  The RO has not issued a statement 
of the case in regards to this issue.  Thus the Board must 
remand this issue so that the RO can send the veteran a 
statement of the case, and to give him an opportunity to 
perfect an appeal of the issue such by thereafter filing a 
timely substantive appeal.  Manlincon v. West, 12 Vet. App. 
238 (1999).  The issue is therefore being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  
VA will notify the appellant if further action is required on 
his part.

Finally, the Board notes that in the veteran's August 2003 
substantive appeal (VA Form 9), it appears that he may be 
requesting that a claim of service connection for a back 
disability be reopened.  This matter is referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  Prior to October 26, 2004, the veteran's PTSD was not 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

2.  From October 26, 2004, the veteran's PTSD has not been 
manifested by total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closest relatives, own occupation, or own name.


CONCLUSIONS OF LAW

1.  Prior to October 26, 2004, the criteria for entitlement 
to a disability evaluation in excess of 30 percent for the 
veteran's service-connected PTSD had not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Code 9411 (2007).

2.  From October 26, 2004, the criteria for entitlement to a 
disability evaluation in excess of 70 percent for the 
veteran's service-connected PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, a VCAA letter was 
issued to the appellant in November 2001.  This letter 
effectively notified the appellant of what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  Since the November 
2001 VCAA notice preceded the May 2002 RO rating decision, 
there is no defect with respect to the timing of the VCAA 
notice.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim, but there had been no notice of the 
method by which the VA determines disability ratings and 
effective dates.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant with a 
letter in November 2001 in which it advised the appellant of 
what information and evidence is needed to substantiate his 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.  
Moreover, the RO provided the veteran with a March 2006 
correspondence that fully complied with Dingess/Hartman.   

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service medical records, and VA 
examinations dated April 2003 and October 2004.  There is no 
indication of relevant, outstanding records which would 
support the appellant's claims.  38 U.S.C.A. § 5103A(c); 38 
C.F.R. § 3.159(c)(1)-(3).  For all the foregoing reasons, the 
Board concludes that VA's duties to the appellant have been 
fulfilled with respect to the issues on appeal.

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The veteran's service-connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  Under this 
regulatory provision:

A noncompensable rating is warranted when a mental condition 
has been diagnosed, but symptoms are not severe enough either 
to interfere with occupational and social functioning or to 
require continuous medication.  

A 10 percent rating is warranted when the veteran experiences 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  

A 30 percent disability rating is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent is warranted if the veteran experiences 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent is warranted when the veteran experiences 
occupational and social impairment, with deficiencies in most 
area, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.   

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of closest relatives, own 
occupation, or own name

Considerations in evaluating a mental disorder include the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The evaluation must 
be based on all evidence of record that bears on occupational 
and social impairment rather than solely on an examiner's 
assessment of the level of disability at the moment of the 
examination. 38 C.F.R. § 4.126(a).  Although the extent of 
social impairment is a consideration in determining the level 
of disability, the rating may not be assigned solely on the 
basis of social impairment. 38 C.F.R. § 4.126(b).



Prior to October 26, 2004
After the veteran filed his claim for service connection, he 
was scheduled for a VA examination to take place in August 
2001.  However, he failed to report for the examination.

The veteran was examiner on an outpatient basis in March 
2003.  He reported that he hasn't worked since he hurt his 
right hand in 1998.  He reported that he has held many jobs; 
but never held one for more than two years (because of 
experiences in the Vietnam War).  He also reported that he 
doesn't like responsibility and didn't advance in the 
military for the same reason he didn't advance in jobs.  He 
also complained of a bunion in his right foot; a back injury; 
and a surgical hernia.  He was adequately dressed; but had an 
unclean odor.  He was alert and chatty, without psychosis or 
cognitive problems.  He was not self-critical; and he took 
responsibility for his own actions.  He was diagnosed with 
depressive disorder, alcohol abuse, and PTSD (provisional); 
and he was assessed with a Global Assessment of Functioning 
(GAF) score of 60.

The Board notes that a GAF of 61-70 indicates some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social occupational or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well with some meaningful 
interpersonal relationships.  A GAF of 51-60 indicates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF of 41-50 
indicates serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF of 31-40 
indicates some impairment in reality testing or communication 
(e.g. speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g. depressed 
man avoids friends, neglects family, and is unable to work).  
A GAF of 21-30 indicates behavior is considerably influenced 
by delusions or hallucinations or serious impairment in 
communication or judgment (e.g. sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability 
to function in almost all areas (e.g. stays in bed all day; 
no job, home, or friends.) American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) (Fourth Edition); see 38 C.F.R. § 4.130 (2006).

The examiner stated that the veteran "may well have PTSD but 
he has so much [social], physical and occupational problems 
that I cannot sort this out in the course of one 
[appointment]...I feel that it is his physical disability that 
is the main reason he cannot work at this time."  

The veteran underwent a VA examination in April 2003.  He 
complained that his PTSD symptoms have increased since the 
start of the Iraq War, and that he does not sleep well at 
all.  Instead, he paces all night long.  He has flashbacks of 
being ambushed in Vietnam; and having to pick up dead bodies 
and wounded soldiers.  He reported that he has had three 
failed relationships due to PTSD symptoms; and that he has 
had to quit several jobs because he can't get along with his 
employers.  He has not been able to go back to work since the 
aforementioned 1998 injury to his hand.  He reported problems 
with memory and concentration.  He has to write everything 
down because otherwise he will forget.  He reported missing 
several doctors' appointments.  He does not like to be around 
too many people and only associates with veterans.  He does 
not have too many friends and he stays away from socializing.  
He currently lives with his niece.  He was married to his 
wife on and off for three years; but she could not handle his 
PTSD symptoms, so she left.  He has two children in their 20s 
that he rarely sees.  

The veteran was late for the examination because he had to 
walk about five miles.  He was irritable at the beginning; 
but then settled down.  His speech was coherent and relevant; 
mood was dysphoric and irritable; and his affect was 
appropriate and full.  His thought process was logical and 
goal oriented.  He denied auditory or visual hallucinations; 
and denied suicidal or homicidal thoughts.  He was oriented 
to time, place, and person.  His memory was good for recent 
and past events.  Concentration was fair; insight was 
adequate; and judgment was adequate to care for himself. 

The examiner diagnosed the veteran with chronic, recurrent 
PTSD which is manifested by nightmares and flashbacks of 
Vietnam; problems with concentration and memory; depression; 
inability to hold onto a job; and problems with intimate 
relationships.  He assessed the veteran with a GAF score of 
50.

A June 2003 outpatient treatment report showed that the 
veteran was oriented times 3; and that he was not taking any 
psychotropic medication.  He denied depression, anxiety, and 
symptoms of thought disorder.  Affect was within normal 
limits.  He reported that he was living with his sister rent-
free; and that he had no intention of seeking employment.  He 
openly asked what it would take to "up [his] percentage" of 
VA disability.  The clinician stated that "In my opinion, 
this veteran is trying to milk the system.  He does not 
appear to have PTSD.  He blames others for his problems and 
takes little action to help himself."  

In June 2004, the veteran underwent an examination with Dr. 
J.K.Z.  He stated that he was applying for disability 
benefits for alleged PTSD.  He stated that he has minimal 
contacts with his three children (at his April 2003 
examination, he reported two children).  He began drinking 
alcohol at the age of 17; and by his mid 20s, he drank 6-12 
beers a day.  This pattern continued through his 30s and 40s.  
He currently drinks alcohol 2-3 times per week.  He has never 
been hospitalized for psychiatric reasons; but has been 
receiving mental health care for 10 years.  He reported 
living with his niece and her family.  He wakes up at 7:00 
a.m. and takes care of his grooming and hygiene.  He tries to 
find things to do all day long.  He spends hours in the 
library.  He also frequently socializes with friends, 
watching basketball games, and drinking beer.  He usually 
retires at 10:00 p.m. and sleeps somewhat restlessly through 
the night.  

The veteran's speech and psychomotor activities were 
essentially within normal limits.  His mood and affect were 
unremarkable.  He denied a history of suicide attempt or 
current ideation.  Cognitively, he appeared to be functioning 
within the average range with adequate concentration and 
memory pattern.  He was alert and oriented in all spheres; 
and he showed no signs of a thought disorder.  The result of 
the psychological evaluation was considered a valid and 
reliable indicator of the veteran's current level of 
psychological functioning.  He was diagnosed with alcohol 
dependence and a personality disorder with antisocial traits.  
The evaluation did not find any evidence of a serious mental 
disorder.  

A July 2004 treatment note reflects that the veteran drinks 
alcohol two to four times per month.  He doesn't drink alone.  
He drinks with friends or family members at small parties.  
He drinks a beer per hour; but the parties last all day.  
Upon examination, he was alert and oriented.  His affect was 
blunted.  He denied hallucinations, and homicidal/suicidal 
ideation.  

The Board notes that in order to warrant a rating in excess 
of 30 percent, the veteran's PTSD must be manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

The Board finds that an increase in rating is not warranted 
prior to October 26, 2004.  He has claimed (at his April 2003 
examination) that he does not like socializing and that he 
keeps to himself.  However, treatment reports and 
examinations in June 2004 and July 2004 reflect that the 
veteran frequently socializes with family and friends; 
drinking beer and attending parties that last all day long.  
He also reported looking for things to do to fill the day 
(spending hours at the library).  A June 2003 examiner noted 
that the veteran openly asked what it would take to up his 
disability rating; and he believed that the veteran was 
trying to "milk the system."  The records show no evidence 
of impaired judgment or impaired thinking.  Furthermore, it 
appears that his greatest occupational impairment is his 
physical disabilities (not his psychiatric disabilities).  
The Board finds that the veteran's symptoms are most 
appropriately rated at 30 percent. 

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 30 percent for the veteran's 
PTSD prior to October 26, 2004 must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App 49 (1990).
 
Effective October 26, 2004
The veteran underwent a VA examination in October 2004.  He 
reported that he has never married; but hat he has three 
grown children (he had four but one was killed in a fight 
approximately 10 years ago).  He reported that he has 
infrequent contact with his children.  He tends to be a 
loner; and has been homeless in the past (either staying with 
relatives or living on the street).  He currently lives with 
his niece, her husband, and their children.  

The veteran's PTSD symptoms included persistent re-
experiencing events in Vietnam; constant intrusive thoughts; 
nightmares; and inability to sleep.  He stated that the 
frequency of the flashbacks has reduced.  A few years ago, he 
scared family members when he had a bad dream, passed out, 
and "went crazy throwing things and busting things up."  He 
has persistent avoidance of associated stimuli.  He avoids 
thoughts or feelings associated with the trauma.  He has 
diminished interest in significant activities.  He has 
feelings of detachment or estrangement from others.  He 
admitted to a restricted range or affect.  He's afraid of 
anything that will last a long time.  His vision of the 
future is short term (day to day).  He has persistent 
symptoms of increased arousal manifested by a sleep disorder.  
He admitted irritability and outbursts of anger.  He admitted 
hypervigilance, exaggerated startle response, physiologic 
reactivity upon exposure to events that symbolize the trauma, 
and survivor guilt.  

Upon examination, the veteran was casually and neatly 
dressed.  He was oriented times 4.  He admitted to vague 
hallucinations; and once in a while, he will hear his name 
called when no one is around.  He denied visual 
hallucinations.  His mood is anxious and depressed all the 
time.  He cried intensely during the interview.  He denied 
any suicidal or homicidal thoughts, intent, or plan.  His 
attitude was cooperative; and his speech was normal.  The 
examiner assessed the veteran with a GAF of 40.   

The examiner noted that the veteran has severe social and 
industrial impairment related to PTSD with associated 
depression considered alone aside from his other conditions.        

The Board notes that in order to warrant a rating in excess 
of 70 percent, his symptoms would have to be manifested by 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closest relatives, own occupation, or own name.

The Board finds that there is no evidence that the veteran 
has shown total occupational or social impairment; or that he 
has shown any of the enumerated symptoms (gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of closest relatives, own 
occupation, or own name).  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 70 percent for PTSD effective 
October 26, 2004 must be denied.  See Gilbert v. Derwinski, 1 
Vet. App 49 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

The claims for increased ratings for the veteran's PTSD are 
denied.  


REMAND

As noted in the introduction, the RO's May 2005 rating 
decision denied service connection for diabetic neuropathy in 
the upper and lower extremities.  In August 2005, a notice of 
disagreement that addressed this issue was received.  
However, since a statement of the case has not yet been 
issued, a remand for this action is required.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

With regard to the issues of entitlement 
to service connection for diabetic 
neuropathy in he upper and lower 
extremities, the RO should take 
appropriate action pursuant to 38 C.F.R. 
§ 19.26, including issuance of a 
statement of the case, so that the 
veteran may have an opportunity to 
complete and appeal by filing a timely 
substantive appeal if he so desires.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


